PORTIONS OF THIS EXHIBIT WERE OMITTED AND FILED SEPERATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT
FILED WITH COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. SUCH PORTIONS ARE MARKED BY ASTERISKS.

 

Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

By and Among

 

ERGO SCIENCE CORPORATION

 

*

 

and

 

COURT SQUARE CAPITAL LIMITED

 

Dated as of May 23, 2001

 

TABLE OF CONTENTS

 

 

                  1. AUTHORIZATION AND SALE OF STOCK   1.1. Authorization of
Common Stock   1.2. Sale of Common Stock   1.3. Limitation On Other Issuances of
Common Stock   1.4. Proceeds 2. THE CLOSING 3. REPRESENTATIONS OF THE COMPANY  
3.1. Organization and Corporate Power   3.2. Authorization   3.3. Effect of
Transactions   3.4. Brokerage 4. REPRESENTATIONS OF THE PURCHASERS   4.1.
Accredited Investor   4.2. Investment   4.3. Suitability   4.4. Lack of
Liquidity   4.5. Knowledge and Experience   4.6. Access to Management   4.7.
Brokerage 5. CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER   5.1. Accuracy of
Representations and Warranties; Performance   5.2. Certificate   5.3.
Stockholder Approval   5.4. *   5.5. Purchaser Satisfaction with Acquisition 6.
CONDITIONS TO THE OBLIGATIONS OF THE COMPANY   6.1. Accuracy of Representations
and Warranties; Performance   6.2. Certificate   6.3. Stockholder Approval  
6.4. *   6.5. Company Satisfaction with Acquisition 7. SUCCESSORS AND ASSIGNS 8.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES 9. EXPENSES 10. NOTICES 11. NO
CONDITIONS TO EFFECTIVENESS, ENTIRE AGREEMENT 12. AMENDMENTS AND WAIVERS 13.
COUNTERPARTS 14. CAPTIONS 15. SEVERABILITY 16. GOVERNING LAW 17. TERMINATION AND
EXPIRATION      

COMMON STOCK PURCHASE AGREEMENT

             This Common Stock Purchase Agreement (this "Agreement"), dated as
of May 23, 2001, is made by and among Ergo Science Corporation, a Delaware
corporation ("Ergo") * and Court Square Capital Limited, a Delaware corporation
("Court Square" and together with its permitted assignees, the "Purchasers").
When used herein, the term "Company" shall refer to (i) Ergo * (as hereinafter
defined)  * .

             WHEREAS, subject to the approval of its stockholders, Ergo is * (as
hereinafter defined) by means of * pursuant to which *;

             WHEREAS, the Company wishes to acquire one or more operating
businesses (the "Acquisition") for such consideration as may then be agreed upon
including, without limitation, consideration in the form of cash;

             WHEREAS, the Company and Court Square entered into an agreement to
induce Court Square to assist the Company in identifying suitable targets for
the Acquisition by granting Court Square certain rights with respect to the
issuance and sale of shares of Common Stock (as defined herein) to finance the
Acquisition (the "Original Agreement"); and

             WHEREAS, the parties wish to, and hereby do, amend and restate the
Original Agreement as follows.

             NOW, THEREFORE, in consideration of the mutual promises and
covenants contained in this Agreement, and intending to be legally bound by the
terms and conditions of this Agreement, the parties hereto hereby agree as
follows:

 1.         Authorization and Sale of Stock.

             1.1.  Authorization of Common Stock.  The Company has duly
authorized the sale and issuance of up to 7,500,000 shares of its Common Stock,
par value $0.01 per share (the "Common Stock").

             1.2.  Sale of Common Stock.

             (a)         Subject to the terms and conditions of this Agreement,
at the Closing, the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company that number of shares of Common Stock
(the "Common Shares") as may be determined by mutual agreement of the parties,
up to an aggregate maximum of 7,500,000 shares (such maximum number subject to
adjustment as provided below) of Common Stock at a purchase price per share
equal to the sum of (i) $1.15 and (ii) the Book Value Increase (as defined
below) per share (such purchase price per share subject to adjustment as
provided below, the "Purchase Price"). The Purchasers shall pay the Purchase
Price to the Company for the Common Shares, and such Common Shares shall be sold
and issued, in accordance with Section 2 of this Agreement.

             (b)        The maximum number of Common Shares subject to issuance
and sale pursuant to this Section 1.2, the Purchase Price and the Book Value Per
Share (as defined below) shall each be equitably adjusted for any stock split,
stock dividend, combination of shares, reorganization, recapitalization,
reclassification or similar event involving or affecting the Common Stock
(including, without limitation, *).

             (c)         For purposes of this Section 1.2: (i) the term "Book
Value Increase" shall mean any increase in the Book Value Per Share occurring
between May 23, 2001 and the Closing Date attributable to (A) the Company's
receipt of Cash in consideration of the sale of the Company's non-Cash assets or
(B) the reduction or elimination of the Liquidation Preference; (ii) the term
"Book Value Per Share" shall mean the quotient of (A) the Company's then total
amount of assets less the sum of its then total amount of liabilities and the
Liquidation Preference divided by (B) the number of shares of the Company's
Common Stock then outstanding; (iii) the term "Liquidation Preference" shall
mean the then aggregate accrued liquidation preference on all outstanding shares
of the Company's preferred stock; and (iv) the term "Cash" shall mean cash, cash
equivalents and short-term investments.

             1.3.  Limitation On Other Issuances of Common Stock.  The Company
hereby covenants and agrees that it shall not issue any shares of Common Stock
or other security exercisable for or convertible into Common Stock to any party
(other than as specifically contemplated herein) in connection with the
financing of an Acquisition of a business introduced to the Company by Court
Square either directly or indirectly (i.e. through an intermediary introduced to
the Company by Court Square) unless and until either (i) the Company has issued
and sold all of the Common Shares to the Purchasers or (ii) the Purchasers have
declined to purchase the Common Shares offered to them pursuant to this
Agreement in connection with such Acquisition.

             1.4.  Proceeds.  Proceeds from the sale of the Common Shares may be
used for any corporate purpose, including without limitation as consideration
for an Acquisition and/or general working capital purposes.

 2.         The Closing.  The closing of the sale and purchase of the Common
Shares pursuant to this Agreement shall take place, if at all, in such place, on
such date and at such time as shall be mutually agreed by the Company and the
Purchasers (the "Closing"). The date of the Closing is hereinafter referred to
as the "Closing Date." At the Closing, the Company shall deliver to each
Purchaser a certificate representing the number of Common Shares purchased by
such Purchaser as provided in Section 1.2 hereof registered in the name of the
Purchaser. The Purchase Price shall be paid by wire transfer, certified or
cashier's check or other method acceptable to the Company and which shall
facilitate the consummation of the Acquisition. If, at the Closing, any of the
conditions specified in Section 5 of this Agreement shall not have been
fulfilled, each Purchaser shall, at its election, be relieved of all of its
obligations under this Agreement without thereby waiving any other right it may
have by reason of such failure or such non-fulfillment. If, at the Closing, any
of the conditions specified in Section 6 of this Agreement shall not have been
fulfilled, the Company shall, at its election, be relieved of all of its
obligations under this Agreement without thereby waiving any other right it may
have by reason of such failure or such non-fulfillment.

 3.         Representations of the Company.  The Company hereby represents and
warrants to the Purchasers as follows:

             3.1.  Organization and Corporate Power.  The Company is a
corporation duly organized, validly existing and in corporate good standing
under the laws of the State of Delaware and is qualified to do business as a
foreign corporation in each jurisdiction in which such qualification is
required, except where the failure to be so qualified would not have a material
and adverse effect on the business, operations, financial condition, assets,
prospects, liabilities or contractual rights of the Company (a "Material Adverse
Effect"). The Company has all required corporate power and authority to own its
property, to carry on its business as presently conducted or contemplated, to
enter into and perform this Agreement and the other agreements, documents and
instruments contemplated hereby (collectively with this Agreement, the
"Transaction Documents"), and generally to carry out the transactions
contemplated hereby. The Company is not in violation of any term of its
Certificate of Incorporation or By-laws, or in violation of any term of any
agreement, instrument, judgment, decree, order, statute, rule or government
regulation applicable to the Company or to which the Company is a party, where
any violation, noncompliance or default would result in a Material Adverse
Effect.

             3.2.  Authorization.  Other than obtaining the approval of the
Company's stockholders with regard to the issuance of the Common Shares:

             (a)         The Transaction Documents are valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as may be limited by (A) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors' rights generally and (B) the effects of rules of law
governing the availability of equitable remedies.

             (b)        The execution, delivery and performance of the
Transaction Documents have been duly authorized by all necessary corporate or
other action of the Company.

             (c)         The issuance, sale and delivery of the Common Shares in
accordance with this Agreement have been, or will be prior to the Closing, duly
authorized and reserved for issuance, as the case may be, by all necessary
corporate action on the part of the Company.

             (d)        The Common Shares, when so issued, sold and delivered
against payment therefor in accordance with the provisions of this Agreement
will be duly and validly issued, fully paid and non-assessable.

             (e)         No consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority or any other
person or entity is required of the Company in connection with the execution and
delivery of the Transaction Documents, or the issuance, sale and delivery of the
Common Shares in accordance with the terms of this Agreement or the consummation
of any other transaction contemplated hereby or by the other Transaction
Documents.

             3.3.  Effect of Transactions.  The execution, delivery and
performance by the Company of the Transaction Documents will not conflict with
or result in any default under any material contract, obligation or commitment
of the Company, or any provision of the Company's Certificate of Incorporation
or By-laws, or in any corporate restriction of the Company or the creation of
any lien, charge or encumbrance of any nature upon any of the properties or
assets of the Company which could have a Material Adverse Effect. The Company's
execution and delivery of the Transaction Documents and its performance of the
transactions contemplated thereby will not violate any instrument, agreement,
judgment, decree, order, statute, rule or regulation of any federal, state or
local government or agency applicable to the Company which could reasonably be
expected to have a Material Adverse Effect.

             3.4.  Brokerage.  There are no claims for brokerage commissions,
finder's fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Company, except as described herein.

 4.         Representations of the Purchasers.  Each Purchaser severally
represents and warrants to the Company, as follows:

             4.1.  Accredited Investor.  Except as otherwise disclosed to the
Company, it is an "accredited investor" as such term is defined in Regulation D
under the Securities Act of 1933, as amended (the "Securities Act").

             4.2.  Investment.  It is acquiring Common Shares for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof, nor with any present intention of distributing or
selling the same, and it has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof.

             4.3.  Suitability.  It understands and has fully considered for
purposes of this investment the risks of this investment and understands that
(i) this investment is suitable only for an investor who is able to bear the
economic consequences of losing its entire investment; (ii) the Company is
substantially similar to an early–stage enterprise with no operating history,
and no revenues or net income from operations to date; (iii) the purchase of
Common Shares is a speculative investment which involves a high degree of risk
of loss of the entire investment; and (iv) there are substantial restrictions on
the transferability of the Common Shares, and accordingly, it may not be
possible for it to liquidate its investment in case of emergency or otherwise.

             4.4.  Lack of Liquidity.  It is able (i) to bear the economic risk
of this investment, (ii) to hold the Common Shares for an indefinite period of
time, and (iii) presently to afford a complete loss of its investment. It has
sufficient liquid assets so that the illiquidity associated with this investment
will not cause any undue financial difficulties or affect its ability to provide
for its current needs and possible financial contingencies, and that its
commitment to all speculative investments (including the investment contemplated
by this Purchase Agreement) is reasonable in relation to its net worth or
investment portfolio.

             4.5.  Knowledge and Experience.  It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Common Shares and of making an
informed investment decision and can bear a complete loss of its investment.

             4.6.  Access to Management.  It, in making its decision to purchase
Common Shares, has been given the opportunity to ask questions of, and to
receive answers from, management and other persons acting on behalf of the
Company concerning the Company and the terms and conditions of transaction
contemplated by this Agreement, and to obtain any additional information, to the
extent such persons possess such information.

             4.7.  Brokerage.  There are no claims for brokerage commissions,
finder's fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of such Purchaser, except as described herein.

5.          Conditions to the Obligations of the Purchaser.  The obligations of
each Purchaser under this Agreement are subject to the fulfillment, or the
waiver by such Purchaser, of the conditions set forth in this Section 5 on or
before the Closing Date.

             5.1.  Accuracy of Representations and Warranties; Performance.  The
representations and warranties of the Company contained in Section 3 of this
Agreement shall be true on and as of the Closing Date with the same effect as
though such representation and warranty had been made on and as of that date,
other than as would not, taken as a whole, have an Material Adverse Effect. The
Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by the
Company prior to or at the Closing.

             5.2.  Certificate.  The Company shall have delivered to each
Purchaser a certificate, executed by the President of the Company as of the
Closing Date, certifying to the fulfillment of the conditions to the Purchasers'
obligations under this Agreement set forth in Section 5.1.

             5.3.  Stockholder Approval.  The stockholders of Ergo shall have
approved (i) * and (ii) the issuance of Common Shares contemplated herein.

             5.4.   *   shall have been *.

             5.5.  Purchaser Satisfaction with Acquisition.  The Acquisition
shall be acceptable in all respects to such Purchaser in its sole discretion.

6.          Conditions to the Obligations of the Company.  The obligations of
the Company under this Agreement are subject to the fulfillment, or the waiver
in writing by the Company, of the conditions set forth in this Section 6 on or
before each Closing Date.

             6.1.  Accuracy of Representations and Warranties; Performance.  The
representations and warranties of each Purchaser contained in Section 4 shall be
true on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of that date. Each
Purchaser shall have performed and complied with all agreements contained in
this Agreement required to be performed and complied with by it prior to or at
the Closing.

             6.2.  Certificate.  Each Purchaser shall have delivered to the
Company a certificate, duly executed by or on behalf of it as of the Closing
Date, certifying to the fulfillment of the conditions to the Company's
obligations under this Agreement set forth in Section 6.1.

             6.3.  Stockholder Approval.  The stockholders of Ergo shall have
approved (i) * and (ii) the issuance of the Common Shares contemplated herein.

             6.4.   * shall have been *.

             6.5.  Company Satisfaction with Acquisition.  The Acquisition shall
be acceptable in all respects to the Company in its sole discretion.

7.          Successors and Assigns.  No assignment or transfer of this Agreement
or any right or privilege hereunder by any party, including any assignment by
operation of law pursuant to a merger, liquidation, foreclosure, or involuntary
sale in bankruptcy, shall be effective or binding on the other party without
such other party's prior written consent. Notwithstanding the foregoing,
(i) Ergo may assign its rights and obligations hereunder * and (ii) Court Square
may assign its rights and obligations, in whole or in part, to any of its
"affiliates" (as such term is defined in Regulation D under the Securities Act)
or any employee or director of Court Square of any such affiliate. The
provisions of this Agreement shall bind and inure to the benefit of the
respective permitted successors, assigns, heirs, executors, and administrators
of the parties hereto.

8.          Survival of Representations and Warranties.  All representations,
warranties and covenants shall terminate at, and be of no further force and
effect after, the Closing.

9.          Expenses.  Each party shall bear its own costs and expenses in
connection with the transactions contemplated hereby.

10.        Notices.  All notices, requests, consents and other communications
under this Agreement shall be in writing and shall be delivered by hand, by
telecopier, by express overnight courier service or mailed by first class mail,
postage prepaid, as follows:

             If to Purchaser, addressed to:

                           Court Square Capital Limited
                           c/o Citicorp Venture Capital, Ltd.
                           399 Park Avenue
                           New York, NY 10043
                           Attn: President
                           Telephone:       (212) 559-3765
                           Fax:                    (212) 888-2940

             If to Company, addressed to:

                           Ergo Science Corporation
                           790 Turnpike Street; Suite 205
                           North Andover, MA 01845
                           Attn: President
                           Telephone:       (978) 974-9474
                           Fax:                    (978) 974-0688

             With a copy to:

                           Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
                           One Financial Center
                           Boston, MA 02111
                           Attention: Douglas A. Zingale, Esq.
                           Telephone:       (617) 542-6000
                           Fax:                    (617) 542-2241

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other.

             Notices provided in accordance with this Section 10 shall be deemed
delivered upon personal delivery, receipt by telecopier or overnight mail, or
48 hours after deposit in the mail in accordance with the above.

11.        No Conditions to Effectiveness, Entire Agreement.  This Agreement,
together with the instruments and other documents hereby contemplated to be
executed and delivered in connection herewith, contains the entire agreement and
understanding of the parties hereto, and supersedes any prior agreements or
understandings between or among them, with respect to the subject matter hereof,
including without limitation the Original Agreement.

12.        Amendments and Waivers.  Except as otherwise expressly set forth in
this Agreement, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Purchasers. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

13.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.        Captions.  The captions of the sections, subsections and paragraphs
of this Agreement have been added for convenience only and shall not be deemed
to be a part of this Agreement.

15.        Severability.  Each provision of this Agreement shall be interpreted
in such manner as to validate and give effect thereto to the fullest lawful
extent, but if any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable under applicable law, such
provision shall be ineffective only to the extent so determined and such
invalidity or unenforceability shall not affect the remainder of such provision
or the remaining provisions of this Agreement.

16.        Governing Law.  This Agreement shall be governed by, interpreted,
construed and enforced in accordance with, the substantive laws of the State of
Delaware, without reference to principles of conflict of laws.

17.        Termination and Expiration.  Unless otherwise terminated earlier by
mutual agreement of the Company and Court Square, the term of this Agreement
shall expire on the second anniversary of the date hereof.

             IN WITNESS WHEREOF, Ergo * and Court Square have executed this
Common Stock Purchase Agreement as of the day and year first above written.

 

  ERGO Science Corporation       By: /s/ David R. Burt    

--------------------------------------------------------------------------------

  Name: David R. Burt   Title: President         *                 Court Square
Capital Limited       By: /s/ Thomas F. McWilliams    

--------------------------------------------------------------------------------

  Name: Thomas F. McWilliams   Title: Managing Director

 

 